In an action, inter alia, to recover damages for breach of contract, the plaintiffs appeal, as limited by their brief, from stated portions of an order of the Supreme Court, Nassau County (Brucia, J.), entered June 11, 1993, which, inter alia, denied their motion for partial summary judgment.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, the plaintiffs’ motion for partial summary judgment is granted, and the defendants are directed to *651pay the plaintiffs $82,500, plus interest from April 15, 1990, representing Federal and State income taxes paid as a result of the defendants’ breach of contract, and $9,918.80, with interest on $4,328 from December 19, 1988, and on $5,590.80 from April 18, 1989, representing refinancing costs incurred on those dates as a result of the defendants’ breach of contract.
The plaintiffs have presented uncontroverted evidence that they had intended by means of the real property sale at bar to accomplish a tax-free exchange of real property under Internal Revenue Code (26 USC) § 1031-a purpose of which the defendants were aware. However, as a result of the defendants’ breach of the instant contract, the plaintiffs were obliged to pay $82,500 in State and Federal income taxes upon transfer of title to the instant parcel (see, Virgin Atl. Airways v National Mediation Bd., 956 F2d 1245, cert denied — US —, 113 S Ct 67), as well as $9,918.80 in refinancing charges incurred when they were obliged to refinance their home in order to discharge their obligations under the second contract. These expenses, representing the natural and foreseeable consequences of the defendants’ breach, are compensable as damages (see, Ward v New York Cent. R. R. Co., 47 NY 29; Charles E. S. McLeod, Inc. v Hamilton Moving & Stor., 89 AD2d 863, 865).
We reject as without merit the defendants’ claim that the plaintiffs’ application is precluded by various procedural bars. Thompson, J. P., Santucci, Friedmann and Florio, JJ., concur.